Walker, J.
At common law, the action of trespass quare dausumfregit was local; Doulson vs. Mathews, 4 T. R. 503 ; 1 Ch. Pl. 268; 2 Saun., Pl. and Ev. 855; but under our Constitution it is different.
The Constitution provides that “ all civil cases shall be tried in the county wherein the defendant resides.” Trespass qua/re daHsum fvegit is a “ civil case,” and therefore shall be tried in the county of defendant’s residence. Mr. Archbold, 2 vol. N. P. 405, says, “the action„of trespass is the civil remedy the law gives for all injuries, with force, committed by one person against the property, real or personal, or the person of another.” Trespass is a civil remedy for the injury committed; and the recovery is so much money, as damages; it is not a suit “ respecting titles to land.” It may be true, and sometimes is so, that a recovery may depend upon whether the plaintiff can show a title to the land upon which the alleged trespass may have been committed, but the action is not brought to try titles, in Georgia. Different proceedings are instituted for that purpose. We think the Court erred in sustaining this action, and reverse that judgment.
Judgment reversed.